Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 11/30/2021, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112
Issue: The applicant argues that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section below..
(B)	Rejection under 35 U.S.C. 103(a)
Issue: The applicant argues that the amended limitations overcome current rejection.
Examiner respectfully disagrees. See Examiner’s explanation in the rejection section below. It is to be noted that the Examiner’s rejection is based on her interpretation stated in the 112 section.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a query from second equipment different from the first equipment regarding inclusion, by the first equipment, in a group of equipment in a stream splitting session to distribute communication of a data stream, sending a response to the query, based on the response, obtaining a group code and a group size from the second equipment…”.  The scope of the limitations cannot be definitely determined, because 1) it is unclear what is to be included in a group of equipment in a stream splitting session based on the claimed limitation “a query…regarding inclusion…in a group of equipment in a stream splitting session to distribute communication of da data stream”; and 2) which entity performs “based on the response, obtaining a group code and a group size from the second equipment…” (since the limitations are part of “a first equipment” it makes sense to interpret that it is the first equipment that performs the limitations, but it is unclear why and how the first equipment performs the obtaining step based on a response sent by itself.)  In addition, it is unclear how to obtain a group code and a group size from the second equipment by the first equipment based on the response sent by the first equipment itself.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes that any entity is to be included in a group of equipment in a stream splitting session and that any entity performs obtaining a group code and a group size from the second equipment.
b) Claim 1, limitation 2 recites “wherein the group of equipment comprises the first equipment and the second equipment”.  However, the preceding limitation recites “regarding inclusion, by the first equipment, in a group of equipment in a stream splitting session…” and a subsequent limitation recites “to join the stream splitting session…” which appear to indicate that either the first or the second equipment is not one of the group of equipment yet.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes either status.
Claims 2-20 are similarly rejected.
Double Patenting
6	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 9420026 in view of Liu (US 20110243081 A1) and Setton et al (US 2009/0024754.  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, except for “obtaining…from second device…” and “forwarding…aggregate…” limitations.  Liu in view of Setton disclose the missing limitations (see citation in art rejection below).  At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Liu-Sutton.  The suggestion/motivation of the combination would have been to allow flexibility in streaming.    Claims 2-20 are similarly rejected.
8.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10063611 in view of Liu (US 20110243081 A1) and Setton et al (US 2009/0024754).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, except for “obtaining…from second device…” and “forwarding…aggregate…” limitations.  Liu in view of Sutton disclose the missing (see citation in art rejection below).  At the time of the .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-5, 7-9-12, 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 20110243081 A1) in view of Setton et al (US 2009/0024754).  
As to claim 1, Liu discloses a first device comprising:
memory including computer readable instructions; and a processor to execute the instructions to:
receiving a query from second equipment different from the first equipment regarding inclusion, by the first equipment, in a group of equipment in a stream splitting session to distribute communication of a data stream, sending a response to the query, based on the response, obtaining a group code and a group size from the second equipment, the group code to identify the group of equipment, and the group size specifying a number of equipment included in the group of equipment, wherein the group of equipment comprises the first equipment and the second equipment (see 112 rejection and Examiner’s interpretation above.  See figure 1, step 120, “Transmit the assignment message to cause the device to initialize or update a multi-user group table based on the assignment message and filter received multi-user transmission based on the multi-user group table"; see also claim 1,”spacially steered the assigned group identifier” wherein the entire specially steered stream is equivalent to a stream that is being split, and wherein the multi-user group table indicates a group size; [0004], “a data stream is split into multiple data sub streams”; [0024]); 
but does not expressly disclose initiating transmission of a request to establish a first data connection to join the stream splitting session, wherein the request comprises the group code and the group size to a distribution system, wherein the distribution system is different from the first equipment and the second equipment, and wherein the first data connection is enabled by a first network, receiving, via the first data connection, from the distribution system, a fist portion of the data stream, and forwarding, via a second data connection, the first portion to the second equipment, wherein the second equipment aggregates the first portion with a second portion of the data stream, and wherein the second data connection is enabled by a second network, different from the first network.
Setton discloses a concept of initiating transmission of a request to establish a first data connection to join the stream splitting session, wherein the request comprises the group code and the group size to a distribution system, wherein the distribution system is different from the first equipment and the second equipment, and wherein the first data connection is enabled by a first network, receiving, via the first data connection, from the distribution system, a fist portion of the data stream, and forwarding, via a second data connection, the first portion to the second equipment, wherein the second equipment aggregates the first portion with a second portion of the data stream, and wherein the second data connection is enabled by a second network, different from the first network (See [0018]-[0019], wherein the list of participating forwarding devices indicates a group code such as the name of the list and a group size which is the size of the list, and wherein “forwarding the received media stream or portion of thereof” indicates splitting session.  See [0018]; [0023]-[0024], peer 100 connects to the data source via an HTTP connection/network to receive portions of the data stream, and forward to other peers via P2P connection/network to forward “the received media stream, or portions thereof.  Therefore the peer 100 acting as the forwarder is equivalent to first equipment, while another peer that receives a portion of the media stream is equivalent to second equipment, and wherein aggregating newly received portions with previously received portions is implied in order to play the media stream, see [0027], e.g., peer 100 request, receive, and forward a missing packet, to be aggregated with rest packets by the receiver, see [0027], “delivery of missing portions of the media stream to peers which notice missing packets”.  See also [0035]-[0038]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Liu with Setton.  The suggestion/motivation of the combination would have been to enable peer to peer distribution (Setton, [0018]-[0019]).
	As to claim 8, see similar rejection to claim 1.  Receiving step is also taught, see Liu, [0024].
	As to claim 15, see similar rejection to claim 1. See citation in rejection to claim 4 below, regarding content distribution network.
As to claim 13, see citation in rejection to claim 1.
As to claim 2, Liu-Setton discloses the first equipment of claim 1, wherein the request comprises an identifier of the group of equipment (Setton, [0018]-[0019], the name of the list of participating devices).
As to claim 9, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.
As to claim 3, Liu-Setton discloses the first euqipement of claim 2, wherein the operations further comprise initiating a transmission of credentials to the distribution system, wherein the 
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.  See also Setton, [0018]-[0019] and [0024]-[0025], since peer 100 exchange with multiple peers and the identify is implied to be exchanged in all the P2P connections between any two peers, one of the other connections between two peers can be considered a third data link.
As to claim 4, Liu discloses the first equipment of claim 1, wherein the second network comprise a communication network and the first network comprise a content delivery network (Setton, see citation in rejection to claim 1, wherein the second/P2P network is a communication network, and the first/HTTP is a content delivery network, see [0024], “the data source is comprised within a CDN”) .
As to claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 1.
As to claim 20, see similar rejection to claim 4.
As to claim 5, Liu-Setton discloses the first equipment of claim 1, further comprising: a first transceiver to facilitate establishment of the second data connection in response to the query, wherein the group code and wherein the group size are received from the second equipment via the second data connection (Liu, [0054]; figure 4A, the first portion of the data stream to be forwarded to the second equipment via the communication link (Liu, [0054]; figure 4A; [0024]; Setton, [0018]-[0019]; [0024]-[0025]).
As to claim 12, see similar rejection to claim 5.
As to claim 19, see similar rejection to claim 5.

As to claim 7, Liu-Setton discloses the first equipment of claim 1, wherein the group code is assigned by the second equipment, wherein the operations further comprises accessing a session identifier from the distribution system, and wherein the session identifier is assigned by the distribution system to identify the stream splitting session (Liu, figure 1, step 120, “Transmit the assignment message to cause the device to initialize or update a multi-user group table based on the assignment message and filter received multi-user transmission based on the multi-user group table").
As to claim 14, see similar rejection to claim 7.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449